DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This office action is responsive to the amendment filed on 6/23/21. As directed by the amendment: claims 1-6 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-6 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 and 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al. (5,062,421) in view of Burz et al. (2009/0032024) and Moody et al. (9,750,905).
Regarding claim 1, in fig. 1-5 Burns discloses a respiratory protection composite facepiece comprising: a polymeric rigid facepiece body portion (20, Col. 3, ll. 66-Col. 4, ll. 4) having a first surface (outer surface of 20) and a second surface (inner surface 20); a sealing facepiece element (12, Col. 4, ll. 48-50) formed from chemically bonding to at least the first surface (Col. 5, ll. 29-Col. 6, ll. 4), but is silent regarding that the sealing facepiece element and is a thermosetting liquid silicone. However, Burz teaches a sealing facepiece element that is thermoset liquid silicone [0102] and is chemically bonded into a recess [0120] of a thermoplastic (polycarbonate [0103]) rigid facepiece [0111]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Burns’s sealing facepiece element material with a thermoset liquid silicone, as taught by Burz, for the purpose of providing an alternate seal material having the predictable results of providing a seal between the rigid thermoplastic polymer and inhalation filter. The modified Burns discloses that the polymeric rigid facepiece body portion comprises a plurality of apertures (38 and hole where exhalation valve 24 is inserted Burns) extending through the polymeric rigid facepiece body portion and the silicone sealing facepiece element interpenetrates a first portion of the apertures (Col. 5, ll. 29-35, fig. 2 and 5 Burns), wherein the silicone sealing facepiece element is chemically bonded to the first surface through the plurality of apertures of the first portion (Col. 5, ll. 29-35, fig. 2 and 5 Burns), a second element (exhalation valve 24 Burns) that interpenetrates a second portion of the apertures (fig. 4) and attached to the first and second surfaces, but is silent regarding that the exhalation valve is a second silicone element. However, Moody teaches a valve 308 made of liquid silicone rubber (Col. 4, ll. 53-56). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burns’ exhalation valve material with a liquid silicone rubber, as taught by Moody, for the purpose of providing an alternate valve material having the predictable results of providing a valve. The modified Burns is silent regarding that the second silicone element is chemically bonded to at least one of the first surface or the second surface. However, Burz teaches that a sealing facepiece element is thermoset liquid silicone [0102] and is chemically bonded into a recess [0120] of a thermoplastic (polycarbonate [0103]) rigid facepiece [0111]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burns’ exhalation valve attachment with a chemical bond on the first and second surface, as taught by Burz, for the purpose of providing an alternate attachment having the predictable results of providing a valve.
Regarding claim 2, the modified Burns discloses that the polymeric rigid facepiece body portion comprises a thermoplastic polymer (Col. 3, ll. 66-Col. 4, ll. 4 Burns) and wherein the silicone sealing facepiece element (the silicone sealing facepiece element is a thermoset polymer and chemically bonded to the polymeric rigid facepiece body portion, see rejection of claim 1) and the second silicone element are formed of a thermoset polymer (Moody, Col. 4, ll. 53-56, Burz [0102]) and the thermoset polymer chemically bonds directly onto the thermoplastic polymer ([0120][0111][0103] Burz).
Regarding claim 6, the modified Burns discloses that the second silicone element is a diaphragm for an exhalation valve (24 Burns, as modified by Moody and Burz in the rejection of claim 1)
Regarding claim 5, in fig. 1-5 Burns discloses a respiratory protection composite facepiece comprising: a polymeric rigid facepiece body portion (20, Col. 3, ll. 66-Col. 4, ll. 4) having a first surface (outer surface of 20) and a second surface (inner surface 20) and an inhalation port (where filter cartridge 28 attaches to the mask); a sealing facepiece element (12, Col. 4, ll. 48-50) configured to form a seal between the polymeric rigid facepiece body portion and a user’s face (Col. 4, ll. 48-50) and formed from chemically bonding to at least the first surface (Col. 5, ll. 29-Col. 6, ll. 4) and forming a gasket about the inhalation port (Col. 3, ll. 3-17, Col. 4, ll. 66-Col. 5, ll. 35), but is silent regarding that the sealing facepiece element and is a thermosetting liquid silicone. However, Burz teaches a sealing facepiece element that is thermoset liquid silicone [0102] and is chemically bonded into a recess [0120] of a thermoplastic (polycarbonate [0103]) rigid facepiece [0111]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Burns’ sealing facepiece element material with a thermoset liquid silicone, as taught by Burz, for the purpose of providing an alternate seal material having the predictable results of providing a seal between the rigid thermoplastic polymer and inhalation filter. The modified Burns discloses that the polymeric rigid facepiece body portion comprises a plurality of apertures (38 and hole where exhalation valve 24 is inserted Burns) extending through the polymeric rigid facepiece body portion and the silicone sealing facepiece element interpenetrates a first portion of the apertures (Col. 5, ll. 29-35, fig. 2 and 5 Burns), wherein the silicone sealing facepiece element is chemically bonded to the first surface through the plurality of apertures (Col. 5, ll. 29-35, fig. 2 and 5 Burns), an exhalation valve 24 that interpenetrates a second portion of the apertures (fig. 4) and attached to the first and second surfaces, but is silent regarding that the exhalation valve is a second silicone element. However, Moody teaches a valve 308 made of liquid silicone rubber (Col. 4, ll. 53-56). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burns’ exhalation valve material with a liquid silicone rubber, as taught by Moody, for the purpose of providing an alternate valve material having the predictable results of providing a valve. The modified Burns is silent regarding that the second silicone element is chemically bonded to at least one of the first surface or the second surface. However, Burz teaches that a sealing facepiece element is thermoset liquid silicone [0102] and is chemically bonded into a recess [0120] of a thermoplastic (polycarbonate [0103]) rigid facepiece [0111]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burns’ exhalation valve attachment with a chemical bond on the first and second surface, as taught by Burz, for the purpose of providing an alternate attachment having the predictable results of providing a valve.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al. (5,062,421) in view of Burz et al. (2009/0032024).
Regarding claim 1, in fig. 1-5 Burns discloses a respiratory protection composite facepiece comprising: a polymeric rigid facepiece body portion (20, Col. 3, ll. 66-Col. 4, ll. 4) having a first surface (outer surface of 20) and a second surface (inner surface 20); a sealing facepiece element (12, Col. 4, ll. 48-50) formed from chemically bonding to at least the first surface (Col. 5, ll. 29-Col. 6, ll. 4), but is silent regarding that the sealing facepiece element and is a thermosetting liquid silicone. However, Burz teaches a sealing facepiece element that is thermoset liquid silicone [0102] and is chemically bonded into a recess [0120] of a thermoplastic (polycarbonate [0103]) rigid facepiece [0111]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Burns’ sealing facepiece element material with a thermoset liquid silicone, as taught by Burz, for the purpose of providing an alternate seal material having the predictable results of providing a seal between the rigid thermoplastic polymer and inhalation filter. The modified Burns discloses that the 
Regarding claim 3, the modified Burns discloses that the polymeric rigid facepiece body portion further comprises an inhalation valve (Col. 4, ll. 64-65 Burns) and the second silicone element forms a gasket surrounding the inhalation valve (Col. 3, ll. 3-17, Col. 4, ll. 66-Col. 5, ll. 35 Burns).

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al. (5,062,421) in view of Burz et al. (2009/0032024), Paulson et al. (6,105,177) and Dym (2,108,256).
Regarding claim 1, in fig. 1-5 Burns discloses a respiratory protection composite facepiece comprising: a polymeric rigid facepiece body portion (20, Col. 3, ll. 66-Col. 4, ll. 4) having a first surface (outer surface of 20) and a second surface (inner surface 20); a sealing facepiece element (12, Col. 4, ll. 48-50) formed from chemically bonding to at least the first surface (Col. 5, ll. 29-Col. 6, ll. 4), but is silent regarding that the sealing facepiece element and is a thermosetting liquid silicone. However, Burz teaches a 
Regarding claim 4, the modified Burns discloses that the second silicone element forms at least a portion of one or more straps configured to secure the respiratory protection composite facepiece to a user's head (straps 34, Burns, silicone Col. 5, ll. 53-67 Paulson).

Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive with respect to claims 1 and 5. 
Applicant argues on page 5 that Dym teaches that the diaphragm includes the apertures while another element interpenetrates the apertures of the diaphragm.
Examiner disagrees since Col. 5, ll. 4-34 explains that diaphragm material 62 flows into holes 76 and looking at figure 10 of Dym shows that the material 62 of Dym does extend through the holes 76 of disc 74. 
Applicant argues on page 5 that Paulson fails to teach a second silicone element coupled to a rigid facepiece body portion by interpenetrating apertures of the body portion. 
This argument is not taken well based on the new rejections of claims 1 and 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785